Bell, J.
Regarding the declaration filed during the trial as an exact transcript of the original narr., (as it was supposed to be,) the learned judge, who sat at Nisi Prius, could not refuse to arrest the judgment, inasmuch as a defective title to sue was alone set out; though we can readily believe he acceded to the motion with great reluctance, since the cause had been tried under the facts as they actually existed, and was determined upon its merits. But the original declaration, temporarily mislaid, at the period of the trial, has since been discovered, and it is found to aver a good cause of action. Conceding the count last filed to be properly of record, it is not to be denied that the first narr. is to be taken as part of the pleadings; and thus is presented the ordinary case of several counts, some good and some bad, and a general verdict. Now, it is perfectly well settled that, in such cases, where all the evidence received was admissible under the good counts, though it may also have tended to support the bad, the court, after verdict, may order judgment to be entered upon the former : Williams v. Breedon, 1 Bos. & Pull. 329; Eddowes v. Hopkins, Doug. 376; as explained by Richardson v. Mellish, 3 Bing. 334. In the last case, it is justly said it is never too late to do what is necessary, by way of amendment, to prevent injustice ; and where this is the object, courts will be extremely liberal. *394Acting upon the rule suggested by pure morality, the Court of Common Pleas' amended the postea, after a general verdict, by directing the judgment to be entered upon the sound counts, though the cause had been removed by writ of error into the King’s Bench, and argued there. The- same practice was pursued as to amendment in Blakey v. Birmingham, 2 Strange, 1132, and this practice was approved by this court in Bailey v. Musgrave, 2 Serg. & Rawle, 221. Another instance is presented by Clark v. Lamb, 8 Pick. 415. In the case at bar, no judgment has been entered. We might, perhaps, remit the record to our statutory Court of Nisi JPrius, with directions to enter the judgment on the first count, as it is not denied all the evidence heard was admissible under it. But, being in full possession of the cause for the purpose of judgment, we may ourselves do this. In taking this course, we feel certain no injustice will be done to the defendants, as the points submitted by them to the judge who tried the case, sufficiently show it proceeded upon proof that Catherine Wright was a feme sole at the time the contract sued on was entered into.
It is accordingly directed that judgment be entered for the plaintiff on the declaration first filed.